COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
JOHNNIE LEE CARTER,                                    )
                                                                              )               
No.  08-06-00132-CV
Appellant,                          )
                                                                              )                     Appeal from the
v.                                                                           )
                                                                              )             
County Court at Law #5
STEVENS TRANSPORT, INC.,                          )
                                                                              )            
of El Paso County, Texas
Appellee.                           )
                                                                              )                   (TC# 2006-1387)
                                                                              )
 
 
O
P I N I O N
 
This appeal arises
from a breach of contract action filed by Appellant Johnnie Lee Carter against
Appellee Stevens Transport, Inc.  During
the pendency of the underlying action, Appellant filed a notice of intent to orally
depose Appellee.  In response, Appellee
moved to quash Appellant=s
notice of intent to depose.  The trial
court granted Appellee=s
motion and Appellant appealed the trial court=s
ruling.  While his appeal was pending,
Appellant non‑suited the underlying case.




Pending before the
Court is Appellee=s motion
to dismiss this appeal pursuant to Tex.R.App.P.
42.3.  When the judgment of this Court
can have no effect on an existing controversy, a case becomes moot.  Restrepo v. First National Bank of Dona
Ana County, New Mexico, 888 S.W.2d 606, 607 (Tex.App.--El Paso 1994, no
writ).  Because Appellant has taken a
non-suit in the trial court, a judgment of this Court can have no effect on an
existing controversy, because there is no longer any controversy.  See Restrepo, 888 S.W.2d at 607.  Thus, Appellant=s
case has become moot.  See id.  Accordingly, we grant Appellee=s motion and dismiss the appeal.
 
 
July
6, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.